JS. DISTRICT COURT re
EASTERN DISTRICT-Wi |
UNITED STATES DISTRICTICDORT 2

EASTERN DISTRICT OF WISCONSIN :
2021 JAN 12 P 2: 39.

UNITED STATES OF AMERICA, CLERK OF COURT

Plaintiff, Case No. CRE 1 -GR- 0 0 G

 

V.
[18 U.S.C. §§ 922(g)(1), 924(a)(2),
and 2261A(2)(A)]
JON E. JANIKOWSKI,
[SEALED]
Defendant. Green Bay Division

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about October 17, 2020, in the State and Eastern District of Wisconsin,
JON E. JANIKOWSKI,

with the intent to harass and intimidate another person, M.L., used any interactive computer
service, and electronic communication service, and electronic communication system of
interstate commerce, and any other facility of interstate and foreign commerce to engage in a
course of conduct that placed that person in reasonable fear of death and serious bodily injury to
that person and caused, attempted to cause, and would be reasonably expected to cause
substantial emotional distress to M.L.

In violation of Title 18, United States Code, Section 2261 A(2)(A).

Case 1:21-cr-00008-WCG-SCD Filed 01/12/21 Page1of2 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about October 17, 2020, in the State and Eastern District of Wisconsin,
JON E. JANIKOWSKI,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, did knowingly possess ammunition which, prior to his possession of it, had
been transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The ammunition is more fully described as Winchester 12 gauge 2.75 inch game
load 7.5 shot, Remington 12 gauge buckshot, and Winchester 30-30 rifle shells.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

 

 

MATTHEW D. KRUEGER ~~
United States Attorney

Case 1:21-cr-00008-WCG-SCD Filed 01/12/21 Page 2 of 2 Document 1
